EXHIBIT 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made and entered into on June 24, 2015, effective
as of April 7, 2015 (the “Agreement”) by and between Air Wisconsin Airlines
Corporation, a Delaware corporation (the “Company”), and Christine R. Deister
(the “Executive”) (collectively, the “Parties”).

WHEREAS, the Company is engaged in the business of operating a regional airline
company;

WHEREAS, the Company desires to employ the Executive as President and Chief
Executive Officer, and the Parties desire to enter into this Agreement to secure
the Executive’s employment during the Term of Employment, all on the terms and
conditions set forth herein; and

NOW THEREFORE, the Parties agree as follows:

 

1.

Title.    The Company hereby employs the Executive and the Executive agrees to
serve the Company as its President and Chief Executive Officer on the terms and
conditions hereinafter set forth.

 

2.

Employment Term.    The Executive’s employment by the Company as President and
Chief Executive Officer under this Agreement commenced on April 7, 2015 (the
“Effective Date”) and shall continue through April 30, 2017, unless sooner
terminated pursuant to Paragraph 7 below. The term of the Executive’s employment
hereunder shall thereafter automatically renew for successive one year periods
unless sooner terminated pursuant to Paragraph 7 below or unless either Party
provides notice to the other Party, at least sixty days prior to the
commencement of the first or next such renewal period, that the term of the
Executive’s employment shall end upon the expiration of the then term. Such term
of employment hereunder, including any such automatic renewal periods, shall
hereafter be referred to as the “Term of Employment.”

 

1



--------------------------------------------------------------------------------

3.

Duties.

a.         General Duties, Authority and Direction.    The Executive shall
report directly to the Company’s Board of Directors (the “Board”). The Executive
shall perform her duties under this Agreement principally out of the Company’s
Appleton, Wisconsin office. The Executive shall have all the power, authority
and responsibilities customarily attendant to the position of President and
Chief Executive Officer, consistent with the Company’s By-laws. The Executive
shall work under the direction and control of the Board. The Executive will
render her services under this Agreement faithfully and to the best of her
abilities and in conformance with all laws and Company rules and policies and
will cooperate fully with the Board and other executive officers of the Company
in the advancement of the best interest of the Company.

b.         Exclusive Services.    During the Term of Employment, the Executive
shall, except during vacation periods, periods of illness and the like, devote
her exclusive time and attention to her duties and responsibilities for the
Company and its affiliates. During the Term of Employment, the Executive shall
not engage in any other business activity that would interfere with her
responsibilities and the performance of her duties under this Agreement.

 

4.

Compensation.

a.         Base Compensation.    During the Term of Employment, the Executive
shall be compensated for her services at an annual rate of base salary of Three
Hundred Twenty Thousand Dollars ($320,000.00) or such higher base salary as the
Board may determine in its sole discretion (the “Base Salary”). The Executive
shall be paid the Base Salary during the Term of Employment on the same payroll
terms that are applicable to other senior executive employees of the Company.
All payments made to or on behalf of the Executive under the terms of this
Agreement, including without limitation all payments of Base Salary and any
bonuses, as set forth herein, shall be subject to all withholding required or
permitted by law (such as federal, state and local income and payroll taxes)

 

2



--------------------------------------------------------------------------------

and such additional withholding as may be agreed upon by the Executive (such as
for payment of the employee portion of insurance or welfare plan premiums).

b.         Retention Bonus.    On September 30 of each year during the Term of
Employment, commencing September 30, 2015, the Company shall pay the Executive a
lump sum bonus of Fifty Thousand Dollars ($50,000.00) as a retention bonus (the
“Retention Bonus”); provided, that the Company shall be obligated to pay the
Retention Bonus in any year only if the Executive remains employed by the
Company as of the date such payment is due, except as otherwise provided in
Section 7(b).

c.         Annual Bonus.    On March 31 of each year during the Term of
Employment, commencing March 31, 2016, the Company shall pay the Executive an
annual lump sum bonus of Ninety Thousand Dollars ($90,000.00) in respect of her
services performed in such year (the “Annual Bonus”); provided, that the Company
shall be obligated to pay the Annual Bonus in any year only if the Executive
remains employed by the Company as of the date such payment is due, except as
otherwise provided in Section 7(b).

 

5.

Employee Benefits.

a.         Vacation.    During the Term of Employment, the Executive shall be
entitled to four weeks paid annual vacation in any calendar year. Upon
termination of this Agreement for any reason, and notwithstanding any provisions
of this Agreement to the contrary, the Executive shall be paid the amount of any
accrued but unused vacation.

b.         Business Expenses.    The Executive shall be reimbursed for all
reasonable expenses incurred by her during the Term of Employment in the
discharge of her duties hereunder, including but not limited to, expenses for
travel and entertainment, provided the Executive shall account for and
substantiate all such expenses in accordance with the Company’s policies for
reimbursement of the expenses of its senior executives.

c.         Air Travel Benefit.    During the Term of Employment, the Executive
and her eligible family members shall be entitled to reduced rate air travel on
other commercial

 

3



--------------------------------------------------------------------------------

airline companies pursuant to the Company’s interline agreements, subject to the
Company’s continuing agreements with such companies. In addition, the Executive
and her eligible family members shall be entitled to free air travel on all
Company flights on the same terms and conditions generally available to senior
level executive employees of the Company.

d.         Benefit Plans.    The Executive shall be eligible to participate in
any other employee benefit plans and arrangements sponsored or maintained by the
Company for the benefit of its senior executives, including without limitation,
all welfare benefits plans (life, medical and disability), retirement plans and
deferred compensation plans.

e.         General Company Policies.    Except to the extent specifically
provided herein, the provision of all employee benefits to the Executive shall
be made in accordance with the Company’s established policies and procedures.

 

6.

Freedom to Contract.    The Executive represents and warrants that she has the
right to enter into this Agreement, that she is eligible for employment by the
Company and that no other written or verbal agreements exist that would be in
conflict with or prevent performance of any portion of this Agreement. The
Executive represents and warrants that she has not made and will not make any
contractual or other commitments that would conflict with or prevent her
performance of any portion of this Agreement or conflict with the full enjoyment
by the Company of the rights herein granted.

 

7.

Termination.    Notwithstanding the provisions of Paragraph 2 above, the
Executive’s employment under this Agreement and the Term of Employment hereunder
shall terminate on the earliest of the following dates:

a.         For Cause.  On the date of delivery of a notice from the Company
terminating the Executive’s employment for Cause stating the grounds for
termination of the Executive’s employment for Cause, provided, that in the case
of termination pursuant to the following clauses (ii), (viii) or (ix), the
Executive shall have ten days following the date of notice

 

4



--------------------------------------------------------------------------------

from the Company to cure any conduct or act, which constitutes grounds for
termination of the Executive’s employment for Cause, to the extent that the
Company determines that the Executive’s breach is subject to cure. The Board
shall determine, in its sole discretion, whether the Executive has cured the
conduct or act attributable to the grounds for termination. The term “Cause”
used in this Agreement shall mean: (i) fraud against the Company; (ii) failure
or refusal to implement or undertake the lawful directives of the Company or the
Board; (iii) engaging in conduct that causes material injury, monetary or
otherwise, to the Company or that reflects adversely on the Company or
materially affects the Executive’s ability to perform her duties hereunder;
(iv) arrest for commission of a felony or for commission of a crime, whether or
not a felony, involving the Executive’s duties for the Company or that may
reflect unfavorably on the Company or bring the Executive into public disrepute
or scandal; (v) violation of federal, state or local tax laws; (vi) dependence
on alcohol or drugs without the supervision of a physician or the illegal use,
possession or sale of drugs; (vii) theft, misappropriation, embezzlement or
conversion of the assets or opportunities of the Company; (viii) a material
breach of the terms, covenants or representations of this Agreement; or (ix) a
violation of Company policies. In the event of the termination of the
Executive’s employment for Cause pursuant to this subparagraph (a), the Company
shall pay to the Executive only such Base Salary as had been accrued but unpaid
as of the date of the termination and vacation benefits as had been accrued but
unused as of the date of termination and the Executive shall receive no further
payments of any kind. All other benefits due upon termination under any other
employee benefit plans sponsored by the Company to which Executive may be
entitled will be paid out in accordance with the terms of those plans.

b.         Without Cause or For Good Reason.    On the date specified in a
written notice from the Company terminating the Executive’s employment Without
Cause, or in the event no date is specified in the notice, on the date on which
the notice is delivered to the Executive, or on the date specified in a written
notice from the Executive terminating her employment for Good Reason stating the
grounds for termination of the Executive’s employment for Good Reason; provided,
that the Company shall have ten days following

 

5



--------------------------------------------------------------------------------

the date of notice from the Executive to cure any conduct or act, if curable,
which constitute grounds for termination of the Executive’s employment for Good
Reason, and if such conduct or act is cured within such ten day period, then
Executive’s Employment shall not be terminated For Good Reason. For purposes of
this Agreement, “Without Cause” shall mean any reason for the Company’s decision
to terminate the Executive’s employment other than by reason of Cause, as
provided in subparagraph (a) above. For purposes of this Agreement, “Good
Reason” shall mean termination due to a material breach by the Company of the
terms of this Agreement. In the event of the termination of the Executive’s
employment Without Cause or by the Executive for Good Reason, the Company shall
pay to the Executive: (i) the Executive’s Base Salary as had been earned but
unpaid as of the date of the termination; (ii) the Executive’s vacation benefits
as had been accrued but unused as of the date of termination; and (iii) a lump
sum severance payment equal to the total amount of Base Salary, calculated as of
the date the Executive’s employment with the Company terminated, that would have
been paid to the Executive throughout a period commencing on such date and
ending on the later of: (a) April 30, 2017, and (b) one year after the date of
termination of employment, such payment to be made within thirty days after such
termination. Notwithstanding any other provision herein to the contrary, in the
event that the Company elects to terminate Executive’s employment Without Cause,
or the Executive elects to terminate her employment For Good Reason, then in
addition to what the Executive otherwise is entitled to receive under this
subparagraph 7(b) at the time her employment is terminated, the Executive will
be entitled to receive the next (but not any further) installment of each of the
Retention Bonus and of the Annual Bonus that would have been due hereunder, but
for such termination, on the next September 30 or March 31, as the case may be,
after the date of such termination, such payment to be made within thirty days
after the date of such termination. Notwithstanding any other provision herein
to the contrary, if the Company, either before or after the date of the
Executive’s termination under this subparagraph (b), enters into a legally
binding agreement to consummate a transaction that would qualify as a Change of
Control (as defined below) and that transaction later is

 

6



--------------------------------------------------------------------------------

consummated within the sixty day period immediately after the date the
Executive’s employment with the Company is terminated Without Cause or for Good
Reason, then the Company shall pay the Executive a lump sum cash amount equal to
the difference between a lump sum payment equal to two full years of the
Executive’s annual Base Salary, calculated as of the date the Executive’s
employment with the Company terminated, and the lump sum severance payment to
which the Executive was already entitled to receive under clause (b)(iii) of
this subparagraph, and such payment shall be made within thirty days after the
event that constitutes such Change of Control. The Executive acknowledges and
agrees that under no circumstances shall she be eligible to receive any payment
under subparagraph (c) below if Executive has received or is entitled to receive
any payment under this subparagraph (b) in respect of such Change of Control,
and further acknowledges and agrees that under no circumstances shall she be
eligible to receive any payment under this subparagraph (b) in respect of such
Change of Control if Executive has received or is entitled to receive any
payment under subparagraph (c) below.

c.           Change of Control.  On the date specified in a written notice from
one Party to the other terminating Executive’s employment due to the occurrence
of a Change of Control, which notice shall be given within one year after such
Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean an event (or related series of events) that results in a change of
ownership of the Company in which fifty-one percent (51%) of the Company is
owned by individuals or entities other than those individuals or entities owning
the Company at the execution of this Agreement. Notwithstanding the foregoing, a
“Change of Control” shall not be deemed to occur as a result of: (1) an initial
public offering or (2) a transfer of any individual’s interest in the Company to
a family trust or other estate planning vehicle for the benefit of such
individual and his or her family.

In the event the Executive’s employment with the Company is terminated Without
Cause within one year after a Change of Control or if the Executive terminates

 

7



--------------------------------------------------------------------------------

her employment with the Company within one year after a Change of Control, then
the Company shall pay the Executive a lump sum cash amount equal in amount to
two full years of the Executive’s then current annual Base Salary, such payment
to be made within thirty days after such termination.

d.         Death.    On the date of the Executive’s death. In the event of the
death of the Executive, the Company shall pay to the Executive’s legal
representatives or named beneficiaries (as the Executive may designate from time
to time in a writing delivered to the Company) the same payments and other
benefits as would be provided to the Executive upon the termination of her
employment Without Cause pursuant to subparagraph (b) above.

e.         Expiration of the Full-Time Term of Employment.    On the expiration
of the Term of Employment. If the Executive’s employment with the Company
terminates at any time for any reason and the Parties have not entered into a
new employment agreement, then the Company shall pay the Executive only such
Base Salary as had been accrued but unpaid as of the date of the termination and
vacation benefits as had been accrued but unused as of the date of termination
and the Executive shall receive no further payments of any kind. All other
benefits due upon termination under any other employee benefit plans sponsored
by the Company to which Executive may be entitled will be paid out in accordance
with the terms of those plans.

Following the termination of the Term of Employment and the Executive’s
employment under this Agreement, the Company will have no further liability to
the Executive and no further payments or benefits will be provided to the
Executive, except: (i) as provided in subparagraphs (a) through (d) above;
(ii) to the extent the Executive is entitled to payment of any bonus pursuant to
Paragraph 4 above; (iii) to the extent the Executive is entitled to payment of
benefits following termination of employment under any employee benefit plan
made available to the Executive pursuant to Paragraph 5 above; (iv) payment of
any accrued but unused vacation pay as provided in Paragraph 5 above; (v) to the
extent the Executive is entitled to the reimbursement

 

8



--------------------------------------------------------------------------------

of business expenses incurred prior to termination pursuant to Paragraph 5
above; or (vi) to the extent the Executive is entitled to indemnification
pursuant to the terms of the Company’s By-laws.

 

8.

Restrictive Covenants.

a.         Confidentiality.    The Executive agrees that both during her
employment with the Company and thereafter she will not disclose to any third
party or use in any way (except in furtherance of the best interests of the
Company) any confidential information, business secrets, or business opportunity
of the Company, including without limitation, marketing, advertising and
promotional ideas and strategies, marketing surveys and analyses, technology,
budgets, business plans, customer lists, research or financial, purchasing,
planning, employment or personnel data or information. Immediately upon
termination of the Executive’s employment or at any other time upon the
Company’s request, the Executive will return to the Company all memoranda,
notes, records or other documents compiled by the Executive or made available to
the Executive during her employment with the Company, concerning the business of
the Company, all other confidential information and all personal property of the
Company, including without limitation, all files, records, documents, lists,
equipment, supplies, promotional materials, keys, phone or credit cards and
similar items and all copies thereof or extracts therefrom. Notwithstanding the
foregoing, information or materials shall not be subject to the provisions of
this subparagraph (a) to the extent such information or materials are publicly
available other than as a result of a breach by the Executive of her obligations
of confidentiality set forth herein. In addition, if the Executive is required
by applicable law or regulation in response to any subpoena, summons or judicial
order to disclose information or materials subject to the provisions of this
subparagraph (a), then the Executive may disclose such information or materials
to the extent she is advised to do so by counsel, provided that the Executive
shall, to the extent permitted by law, provide the Company with advance prompt
written notice of such subpoena, summons or judicial

 

9



--------------------------------------------------------------------------------

order to enable the Company to seek a protective order or other appropriate
remedy for such information or material, or to waive the provisions of this
subparagraph (a).

b.         No Solicitation.    The Executive agrees that, both during her
employment with the Company and for a period of one year following the
termination of the Executive’s employment with the Company at any time and for
any reason, the Executive will not, directly or indirectly, on behalf of herself
or any other person or entity, hire or solicit to hire for employment or
consulting or other provision of services, any person who is actively employed
(or in the preceding six months was actively employed) by the Company. This
includes, but is not limited to, inducing or attempting to induce, or
influencing or attempting to influence, any person employed by the Company to
terminate his or her employment with the Company.

c.         Enforcement.    The Executive acknowledges and agrees that the
services to be provided by her under this Agreement are of a special, unique and
extraordinary nature. The Executive further acknowledges and agrees that the
restrictions contained in this Paragraph 8 are necessary to prevent the use and
disclosure of confidential information and to protect other legitimate business
interests of the Company. The Executive acknowledges that all of the
restrictions in this Paragraph 8 are reasonable in all respects, including
duration, territory and scope of activity. The Executive agrees that the
restrictions contained in this Paragraph 8 shall be construed as separate
agreements independent of any other provision of this Agreement or any other
agreement between the Executive and the Company. The Executive agrees that the
existence of any claim or cause of action by the Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and restrictions in
this Paragraph 8. The Executive agrees that the restrictive covenants contained
in this Paragraph 8 are a material part of the Executive’s obligations under
this Agreement for which the Company has agreed to compensate the Executive as
provided in this Agreement. The Executive agrees that the injury the Company
will suffer in the event of the breach by the Executive of any clause

 

10



--------------------------------------------------------------------------------

of this Paragraph 8 will cause the Company irreparable injury that cannot be
adequately compensated by monetary damages alone. Therefore, the Executive
agrees that the Company, without limiting any other legal or equitable remedies
available to it, shall be entitled to obtain equitable relief by injunction or
otherwise from any court of competent jurisdiction, including, without
limitation, injunctive relief to prevent the Executive’s failure to comply with
the terms and conditions of this Paragraph 8. The one-year period referenced in
subparagraph (b) above shall be tolled on a day-for-day basis for each day
during which the Executive violates the provisions of subparagraph (b) in any
respect, so that the Executive is restricted from engaging in the activities
prohibited by subparagraph (b) for the full one-year period.

 

9.

Intangible Property.    The Executive will not at any time during or after her
employment with the Company have or claim any right, title or interest in any
trade name, trademark, patent or copyright belonging to or used by the Company
and shall not have or claim any right, title or interest in any material or
matter of any sort prepared for or used in connection with the advertising,
promotion or business of the Company, whatever the Executive’s involvement with
such matters may have been, and whether procured, produced, prepared, or
published in whole or in part by the Executive, it being the intention of the
Parties that the Executive shall and hereby does, recognize that the Company now
has and shall hereafter have and retain the sole and exclusive rights in any and
all such trade names, trademarks, patents, copyrights (all the Executive’s work
in this regard being a work for hire for the Company under the copyright laws of
the United States), material and matter as described above. The Executive shall
cooperate fully with the Company during her employment and thereafter in the
securing of trade name, trademark, patent or copyright protection or other
similar rights in the United States and in foreign countries and shall give
evidence and testimony and execute and deliver to the Company all papers
requested by it in connection therewith. Following the Executive’s termination
of employment with the Company, if the Company requests the Executive’s
assistance under this Paragraph 9, the Company shall reimburse the Executive for
all

 

11



--------------------------------------------------------------------------------

 

reasonable out-of-pocket expenses incurred by her in connection with the
rendering of such assistance.

 

10.

Arbitration.    With the exception of any dispute regarding the Executive’s
compliance with the provisions of Paragraph 8 (Restrictive Covenants) above, any
dispute relating to or arising out of the provisions of this Agreement shall be
decided by arbitration in Wisconsin, in accordance with the Expedited
Arbitration Rules of the American Arbitration Association then obtaining, unless
the Parties mutually agree otherwise in a writing signed by both Parties. This
undertaking to arbitrate shall be specifically enforceable. The decision
rendered by the arbitrator will be final and judgment may be entered upon it in
accordance with appropriate laws in any court having jurisdiction thereof.

 

11.

Nondisclosure.    Except as may be required by law, neither the Executive nor
the Company shall disclose the financial terms of this Agreement to persons not
involved in the operation of the Company and the Parties shall disclose the
financial terms of this Agreement to those involved in the operation of the
Company only as needed to implement the terms of this Agreement or carry out the
operations of the Company. The above notwithstanding, the financial terms of
this Agreement may be disclosed to: (i) the Parties’ attorneys, lenders,
accountants, financial or tax advisors, and any potential investors in or
purchasers of the Company or a Company affiliate, provided such persons agree
not to disclose such terms of this Agreement further; and (ii) members of the
Executive’s immediate family, provided such family members agree not to reveal
the terms of this Agreement further. The terms of this Paragraph 11 shall not
apply to any disclosures that the Company, in its sole discretion, deems are
necessary or appropriate in connection with compliance with applicable
securities laws.

 

12.

Successors and Assigns.    The rights and obligations of the Company under this
Agreement shall be binding on and inure to the benefit of the Company, its
successors and permitted assigns. The rights and obligations of the Executive
under this Agreement

 

12



--------------------------------------------------------------------------------

 

shall be binding on and inure to the benefit of the heirs and legal
representatives of the Executive. Neither Party may assign this Agreement
without the prior written consent of the other, except that the Company may
assign this Agreement to any entity that owns, is owned by or is under common
control with or is affiliated with the Company or to any entity acquiring all or
substantially all of the assets or the business of the Company.

 

13.

Insurance.    If the Company desires at any time or from time to time during the
Term of Employment to apply in its own name or otherwise for life, health,
accident or other insurance covering the Executive, the Company may do so and
may take out such insurance for any sum which the Company may deem necessary to
protect its interests. The Executive will have no right, title or interest in or
to such insurance, but will, nevertheless, assist the Company in procuring and
maintaining the same by submitting from time to time to the usual customary
medical, physical, and other examinations and by signing such applications,
statements and other instruments as may reasonably be required by the insurance
company or companies issuing such policies.

 

14.

Waiver or Modification.    Any waiver by either Party of a breach of any
provision of this Agreement shall not operate as, or be construed to be, a
waiver of any other breach of such provision of this Agreement. The failure of a
Party to insist on strict adherence to any term of this Agreement on one or more
occasions shall not be considered a waiver or deprive that Party of the right
thereafter to insist on strict adherence to that term or any other term of this
Agreement. Neither this Agreement nor any part of it may be waived, changed or
terminated orally, and any waiver, amendment or modification must be in writing
signed by the Executive and the Company.

 

15.

Counterparts.    This Agreement may be executed in any number of counterparts,
each of which shall, when executed, be deemed to be an original and all of which
shall be deemed to be one and the same instrument. A facsimile or email
signature will be deemed sufficient to constitute an original signature.

 

13



--------------------------------------------------------------------------------

16.

Choice of Law.    This Agreement will be governed and construed and enforced in
accordance with the laws of the State of Wisconsin, without regard to its
conflicts of law rules.

 

17.

Entire Agreement.    This Agreement contains the entire understanding of the
Parties relating to the subject matter of this Agreement and supersedes all
other prior written or oral agreements, understandings or arrangements,
including any previous employment agreements by and between the Parties. The
Executive acknowledges that, in entering into this Agreement, she does not rely
and has not relied on any statements or representations not contained in this
Agreement.

 

18.

Severability.    Any term or provision of this Agreement that is determined to
be invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.

 

19.

Notices.    All notices and other communications required or permitted to be
given under this Agreement shall be in writing and delivery shall be deemed to
have been made (i) three business days following the date when such notice is
deposited in first class mail, postage prepaid, return receipt requested; or
(ii) the business day following the date when such notice is deposited with any
overnight air courier service, to the Party entitled to receive the same, at the
address indicated below or at such other address as such Party shall have
specified by written notice to the other Party given in accordance with the
terms of this Paragraph 19:

 

If to the Company

  

Air Wisconsin Airlines Corporation

W6390 Challenger Drive, Suite 203

Appleton, Wisconsin 54914

Attn: Chairman

 

14



--------------------------------------------------------------------------------

If to the Executive

  

Christine R. Deister

Air Wisconsin Airlines Corporation

W6390 Challenger Drive, Suite 203

Appleton, Wisconsin 54914

 

20.

Headings.    The headings of any paragraphs in this Agreement are for reference
only and shall not be used in construing the terms of this Agreement.

 

21.

No Third Party Beneficiaries.    This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a Party to
this Agreement.

 

22.

Indemnification.    The Company shall take all reasonable actions consistent
with the terms of the Company’s By-laws to ensure that the Executive is covered
under the terms of any directors and officers’ liability insurance coverage and
is subject to coverage under the terms of any indemnification provisions
contained in the Company’s By-laws, to the same extent that such coverage and
such provisions are provided by the Company with respect to other management
level employees of the Company.

 

23.

Survival.    The covenants, agreements, representations and warranties contained
in this Agreement shall survive the termination of the Term of Employment and
the Executive’s termination of employment with the Company at any time and for
any reason.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties as of the first date written above.

 

AIR WISCONSIN AIRLINES CORPORATION

 

By:

 

/s/ Patrick J. Thompson

Name:

 

Patrick J. Thompson

Title:

 

  Chairman

 

/s/ C. R. Deister

CHRISTINE R. DEISTER

 

16